﻿The delegation of the Republic of Haiti is happy and proud, Sir, to welcome your election to the presidency of the thirty-fourth session of the General Assembly. Your brilliant intelligence, your political sense and your long experience within the United Nations have brought you well-deserved election to this high office in which no doubt you will continue to do honour not only to the Republic of Tanzania but to Africa and the African Diaspora.
382.	I should like to pay a tribute to Mr. Indalecio Lievano Aguirre, who, in conducting the work of the thirty-third session of the General Assembly, showed himself to be a diplomat full of tact and devoted to the cause of humanity. 
383.	The Republic of Haiti welcomes Saint Lucia to the United Nations family. The people and Government of Haiti welcome the addition of that new State and hope that it will make its contribution to the ideals of solidarity and fraternity which are the substance of the Charter of this Organization.
384.	The delegation of the Republic of Haiti would like to transmit to the valiant people of Panama and to their leaders the congratulations of my Government and people on the establishment of the sovereignty of the State of Panama over the Canal Zone. The date 1 October 1979 marks a turning-point towards realism in relations between the United States and the other countries of the Latin American continent.
385.	The Government of the Republic of Haiti would like, first, to reaffirm its attachment to the ideals and principles of the United Nations Charter and to renew its determination to collaborate to find a solution to problems which require intelligence, understanding and the devotion of men who are responsible for the future of humanity.
386.	My delegation is delighted to participate in the work of this thirty-fourth session since, whatever the outcome of our debates, it is comforting to see that the qualified and legitimate representatives of the peoples of the whole world, notwithstanding the differences in their situations and their opinions, have recourse to this forum to air their opinions and, in a spirit of conciliation, to submit blueprints for solutions to problems which threaten international peace and security.
387.	I should like to take this opportunity heartily to congratulate our Secretary-General, Mr. Kurt Waldheim, and his eminent colleagues, as well as all those who, in various capacities, have contributed to maintaining the vitality of the Organization and of the specialized agencies and to preparing the work of this thirty-fourth session of the General Assembly.
388.	Before the International Year of the Child draws to a close, the delegation of the Republic of Haiti wishes to draw the attention of the Assembly to the lot of children in the third world, 60 per cent of whom suffer from hunger, two out of three of whom die from it, while a fair number of the survivors remain stunted throughout their lives.
389.	Moreover, statistics show that more than 25,000 children in developing countries become blind because of deficiencies in vitamin A; that 5 million die of diphtheria, tetanus, poliomyelitis, tuberculosis and other diseases, because of the dearth of vaccines; that 350 million do not receive any schooling.
390.	If we add to this already gloomy picture, the number of children who fall victims of apartheid and of the adoption business, it can be seen that the situation of needy children in the third-world countries is quite simply tragic.
391.	Of course UNICEF has made laudable efforts for disseminating information on family planning techniques, nutrition, pre-natal care, vaccination and disease prevention, hygiene and the improvement of the environment. But the task of governmental leaders with regard to children remains to be accomplished. Preparing for the future means caring for and educating the children of today, who will become the men and women of tomorrow.
392.	There is no need to stress the importance of child care; it suffices to recall that adult behaviour is the direct consequence of the biological, psychological and social phenomena which mark the first stages in one's life. Will the General Assembly at this thirty-fourth session have the wisdom to recommend the strengthening of the work of UNICEF and of the private organizations which devote themselves to needy children out of a noble concern to preserve the future for them?
393.	The Republic of Haiti is concerned about the grave crisis which seriously affects the world economy. Inflation and unemployment rates throughout the world threaten the stability of institutions which, from 1955 to 1970, ensured an unhoped-for expansion of the Western, economy.'
394.	But have we really taken the trouble to research the deep-seated causes of this crisis, for which total responsibility is attributed to the Organization of Petroleum Exporting Countries? Have we thought about the way of life and production in the Western countries, based on an unimpeded exploitation of the riches of the third world, without taking into account that the third world would one day claim sovereignty and effective c6ntroI over its natural resources? Have we forgotten the obstinate retention of the international financial system, established by the Bretton Woods agreements,  when timely changes should have been introduced to adapt them to the development of the world economy?
395.	One of the most important tasks of our time is to overcome this economic crisis by making people more aware of human solidarity and the interdependence of nations in a framework of international social justice which would be established by the new international economic order.
396.	The Republic of Haiti was founded on human dignity and freedom and, since the black slave revolution, has always been in the vanguard of those that defend the basic rights of the human person. Its very existence is the expression of those rights the various component aspects of which have been stressed in turn, according to the stages of our national development.
397.	Today the Republic of Haiti gives priority to economic and social rights, as defined by His Excellency Jean-Claude Duvalier, the President-for-Life of the Republic:
What constitute rights, basic and legitimate privileges for the Haitian are the rights to food and clothing, to housing, education—in a word, the right to live decently".
398.	Because of the present constraints in international economic relations, President Jean-Claude Duvalier has undertaken a vast programme of reforms dealing with taxation, administration, the organization of rural communities, education and health, with a view to improving the standard of living of the rural and urban masses. 
399.	Immediately following the Second World War, international relations were reduced to a duel between West and East. Humanity's awareness was restricted to simplistic and unsubtle Manicheanism. The spark struck in April 1955 at the African-Asian Conference in Bandung was not powerful enough to illuminate the way of newly independent people who were quickly taken over by one or the other camp.
400.	Torn apart and weak, dependent technologically and economically, the States of the third world allowed themselves to become the pawns of history in a conflict which reflected the hegemonistic will of Powers which believed that they represented the universal conscience. Gradually, the spirit of Bandung was reborn and was finally reaffirmed with the establishment of the Group of 77, the forerunner of the North-South dialogue, which replaced ideological confrontation.
401.	The new axis on which international relations were based, enshrined by the political constellation of the industrialized countries and the economically backward countries, represents an historic victory of the peoples of the third world who discovered an identity of interests and of problems. However, in certain recent international meetings the old scenario reappeared. It is important that peoples who lived through colonial domination should recall the "divide-and-rule" tactics and the localized wars in which people acted as intermediaries.
402.	Certainly the diversity of situations can cause breaches in third-world solidarity, as was observed in the discussions on energy problems. The reference to this common good, which is an abiding theme in history, should enable us to distinguish the essential from the inessential and to transcend such past incidents. Even if the deficit of the poor countries caused by rises in oil prices reaches $40 billion at the end of 1979 and even if petrodollars are not invested in the developing countries, the nations of the third world should see to it that their financial interests should not take precedence over their solidarity. Furthermore, the oil-exporting countries, by adopting a selective pricing policy according to the consignees of the oil, would close the breach which the champions of neo-colonialism want to use to sow confusion and cause disunity in the ranks of the third world.
403.	Accordingly, the Government of the Republic of Haiti makes an urgent appeal to all Governments of the third world to strengthen their solidarity in favour of a common ideology, which should be the original expression of the aspirations of our peoples, striving for effective control over their natural resources and for the right to choose in freedom and sovereignty their political, economic and social institutions. If it were otherwise, the third world would never stop being an arena for confrontation—without a value of its own, without its creative force—destined to suffer passively the contradictory influences which have Balkanized it culturally, politically and economically.
404.	If the diversity of people is an undeniable fact flowing from historical development and from the civilization peculiar to each nation community, the unity of men is none the less a certainty because of their aspirations to freedom, peace, justice and well-being.
405.	For liberated minds there are values on which all civilizations can agree. If we wish to cut off history from its tragic elements, we must find points on which to pin new hope; we must draw the distinction between what we are entitled to hope for and what we have reason to believe is attainable.
406.	Accordingly, the Republic of Haiti is prepared to make its contribution to the establishment of a better world, as was stated by His Excellency Mr. Jean- Claude Duvalier, President-for-Life of our Republic, in a message to the nation on 2 January 1979. The message was as follows:
' 'The basic goal of my Government is to seek original ways to reconcile the fundamental demands of the third world and the legitimate interests of the industrialized nations to confer a cultural and human touch on international co-operation."
407.	These are the comments of the delegation of the Republic of Haiti which we wish to submit for the consideration of the Assembly at this thirty-fourth session. We hope that the work of this session will be crowned with success.